            Case 1:18-cv-05104-AJN Document 40 Filed 02/26/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------X
YONGQIU ZHAO, Individually and On Behalf of All
Others Similarly Situated,
                                      Plaintiff,

                         v.
                                                                            Case No.: 18-cv-05104-AJN
DEUTSCHE BANK AKTIENGESELLSCHAFT, JOHN
CRYAN, JAMES VON MOLTKE, AND MARCUS
SCHENCK,
                                      Defendants.


------------------------------------------------------------------------X


                   NOTICE OF DEUTSCHE BANK’S MOTION TO DISMISS
                   PLAINTIFF’S AMENDED CLASS ACTION COMPLAINT

         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Deutsche Bank’s Motion to Dismiss the Amended Class Action Complaint and the

Affirmation of Charles A. Gilman and the Exhibits attached thereto, Defendant Deutsche Bank

Aktiengesellschaft will move this Court, by and through its undersigned attorneys, at the United

States Courthouse for the Southern District of New York, 500 Pearl Street, Courtroom 906, New

York, New York, before the Honorable Alison J. Nathan, United States District Judge, on such

date and time as the Court determines, for an Order dismissing the Amended Complaint in its

entirety pursuant to Federal Rules of Civil Procedure 9(b), and 12(b)(6).1




1
  The Amended Complaint names Deutsche Bank and three Individual Defendants. See AC ¶ 8, 11-13.
Defendant Deutsche Bank accepted service through counsel, but none of the Individual Defendants have
been served. This motion is made on behalf of Deutsche Bank. The Individual Defendants reserve all
rights.
         Case 1:18-cv-05104-AJN Document 40 Filed 02/26/19 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, in accordance with the schedule set by the

Court by Order dated December 10, 2018 (ECF 38), Plaintiffs’ shall serve and file any

opposition by April 1, 2019; and Defendant shall serve any reply by April 19, 2019.



February 26, 2019                                   Respectfully submitted,

                                                    /s/ Charles A. Gilman
                                                    Charles A. Gilman
                                                    David G. Januszewski
                                                    Tara H. Curtin
                                                    CAHILL GORDON & REINDEL LLP
                                                    80 Pine Street
                                                    New York, NY 10005
                                                    (212) 701-3000

                                                    Attorneys for Defendant Deutsche Bank
                                                    Aktiengesellschaft




                                              -2-
